DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 6, 2020 have been fully considered but they are not persuasive.  With respect to the rejections of independent claim 1, Applicant argues that Menezes teaches contacting a first dielectric layer 102 with a water-containing fluid to form a  water-containing first dielectric layer 104, then forming a second dielectric layer 106 on the water-containing first dielectric layer 104, and therefore Menezes does not disclose each and every element of claim 1.  Likewise, with respect to independent claim 21, Applicant argues that Menezes fails to disclose, teach or suggest that a first portion of a first solution is cured to form a moisture- and solvent-free first portion of a layer on a substrate or that a second portion of the first solution is spin-coated on a moisture- and solvent-free first portion of the layer.  While it is acknowledged that Menezes et al.’s invention is generally directed to the novel step of introducing water to the pores of the first portion of the dielectric prior to applying the second portion of the dielectric material.  However, Menezes et al. discloses Comparative Example in [0043] and [0046] which eliminates the step of adding water of the invention, for means of comparison, and in this example the first portion of the dielectric material is moisture-.
	With respect to the rejections over independent claim 16, Applicant argues that Menezes fails to disclose, teach, or suggest that a first solution is spin-coated in a first apparatus, the first solution is cured in a second apparatus, and the second solution is spin-coated in the first apparatus.  It is acknowledged that Menezes et al. does not specifically state that spin-coating steps and the curing step are performed in different apparatus.  However it is well known in the spin coating art to perform spin-coating and curing steps in separate apparatus in order to avoid hardening and curing of the coating material that flies off the substrate during centrifugal acceleration and onto the spin chamber and spin coating equipment to harden and cure on the spin equipment and chamber.  It would have been obvious for one having ordinary skill in the art to have moved the coated substrate to a separate chamber for curing with the expectation of successful results in order to avoid curing coating material on the spin chamber and spin coating equipment.

In light of the amendment and response filed 1/11/21, the 35 USC 112 and 102 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8-10,14-16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (US 2012/0009413) in view of Shimizu et al. (US 2007/0259106) further in combination with Sanchez et al. (US 2018/0072571).
With respect to independent claims 1, and 21, Menezes et al. discloses a method of semiconductor processing comprising:  spin coating a first portion of a dielectric material, which may be a first solution including a perhydro-polysilazane compound, on a substrate ([0032]); drying the solution to form a “porous first dielectric layer” ([0038]); after drying the first portion of the dielectric material, spin coating a second portion of the dielectric material on the first portion of the dielectric material, which may be a second solution including a perhydro-polysilazane compound ([0034]); and after spin coating the second portion of the dielectric material on the first portion of the dielectric material, steam annealing the first and second portions/silazane layers together ([0036]) at a temperature of 600 degrees or less ([0035]).    
With respect to the “curing” step, Menezes et al. states in [0038]: “In 202, a substrate is provided with a first porous dielectric layer.”  Menezes et al. also similarly porous first dielectric layer, it is known that the first dielectric polysilazane coating is dried/cured prior to spin coating of the second dielectric polysilazane layer thereon.  Alternatively, it would have been obvious for one having ordinary skill in the art to have performed the drying step of Shimizu et al. on the first polysilazane dielectric layer prior to spin coating the second polysilazane dielectric layer thereon since Menezes et al. teaches that the first layer is porous, and because the Shimizu et al. reference is incorporated by reference and sets forth a step of and exemplary methods for drying the coating solution.   
x, with x≠2, and/or a silicon-containing polymer [emphasis added].”  Menezes teaches in [0037] that one may apply a first dielectric layer that already comprises oxide, such as PECVD layer or a SOG layer, or one may apply a first dielectric layer that contains a nitrogen-containing dielectric layer (e.g., a polysilazane layer) which undergoes oxidation during steam annealing in the presence of water and oxygen to form silicon oxide or silicon dioxide in a process in which nitrogen is removed and -Si-O-Si- bonds are formed.  Paragraph [0038] teaches that the annealing step results in “imparting and/or enhancing thermal-oxide-like properties to the cured first and second dielectric layers [emphasis added].”  Thus Menezes teaches that when a nitrogen-containing polysilazane layer is used as the first dielectric layer, the conversion from silicon-nitrogen bonds to oxide bonds occurs during the steam annealing step.
As to the newly added limitation that “the first portion of the dielectric material being moisture-free at the start of the spin-coating” of claim 1, and “spin-coating a 
As to claim 1, Sanchez et al. (US 2018/0072571) teaches forming silicon nitride films using polyhydrosilazanes [0014].[0015].[0143],[0144].[0221],[0222].
As to claim 8, the annealed dielectric material of Menezes et al. must necessarily have a nitrogen content of less than 5 atomic percent as claimed since the process steps and materials used therein of Menezes et al. and that of Applicant are materially similar.  
As to claim 10, the drying/curing step of Menezes et al. in view of Shimizu et al. comprises driving out solvent and moisture from the dielectric coating solutions.
As to claim 14, Menezes et al. teaches that the overall dielectric layer thickness would be less than 1µm in [0027], which overlaps Applicant’s thickness range, however 
As to claim 15, Menezes et al. teaches that the dielectric layer may be an intermetal dielectric or shallow trench isolation in [0029].
Additionally, with respect to claim 16, Menezes et al. does not specifically state that spin-coating steps and the curing step are performed in different apparatus.  However it is well known in the spin coating art to perform spin-coating and curing steps in separate apparatus in order to avoid hardening and curing of the coating material that flies off the substrate during centrifugal acceleration and onto the spin chamber and spin coating equipment to harden and cure on the spin equipment and chamber.  It would have been obvious for one having ordinary skill in the art to have moved the coated substrate to a separate chamber for curing with the expectation of successful results in order to avoid curing coating material on the spin chamber and spin coating equipment.  Sanchez et al. teaches in [0291] that the substrate is transferred to a spin coater for the spin-coating application step.  In paragraph [0292]-[0293], Sanchez et al. teaches that pre-baking and curing takes place in a thermal chamber or on a hot plate, which is necessarily a different apparatus.  It would have been obvious for one having ordinary skill in the art to have performed spin coating in a separate spin coater apparatus as curing which takes place in a thermal chamber, and further to perform both spin coating steps in the same apparatus for purposes of efficiency, with the expectation of successful results since each 
As to claim 16, both Shimizu et al. (US 2007/0259106) [0025] and Sanchez et al. (US 2018/0072571) [0108],[0111] teach xylene as a solvent utilized with polyhydrosilazane in forming dielectric films.
	As to claims 18-19, the thermal annealing step of Menezes et al. is performed with steam as the oxygen containing gas.  Menezes et al. teaches an exemplary annealing temperature of 600 C (“or lower”) in [0035].  
	
Claims 2-3, 11-13,17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. in view of Shimizu et al. further in combination with Sanchez et al. (US 2018/0072571) as applied to claim 1 and 16 above, and further in view of Tarafdar et al. (US 7,790,633).
          As to claims 11-13, Menezes et al. is silent with respect to the formation of additional dielectric material layers other than the first and second dielectric layers.  Tarafdar et al. teaches a process of forming silicon dioxide-based dielectric layers comprising the sequential deposition of multiple layers on one another (abstract).  Tarafdar et al. teaches that its deposition anneal process is repeated multiple times until the desired dielectric layer thickness is achieved.  It would have been obvious for one having ordinary skill in the art to have similarly formed additional dielectric layers in the process of Menezes et al. in view of Shimizu et al., as taught by Tarafdar et al., in order In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claims 2-3 and 17, Menezes et al, Shimizu et al. and Sanchez et al. (US 2018/0072571) lack a teaching of using UV energy to perform the drying/curing step.  Tarafdar et al. teaches in col. 10-11 that many different, alternative means may be used to perform heat treatment on silicon-oxide based dielectric films.  It would have been obvious for one having ordinary skill in the art to have performed the drying/curing in the process of Menezes et al. in view of Shimizu et al. and Sanchez et al. (US 2018/0072571) by UV energy, in place of heating, with the expectation of similar and equivalent results upon seeing the teachings of Tarafdar et al.  It is noted that Tarafdar et al. teaches UV heating temperatures may be in the range of 25-700 C, which overlap Applicant’s claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Tarafdar et al.’s temperature range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974). 
As to claim 17, Menezes et al., Shimizu et al. and Sanchez et al. (US 2018/0072571) lack a teaching of using UV energy to perform the drying/curing step.  Tarafdar et al. teaches in col. 10-11 that many different, alternative means may be used to perform heat treatment on silicon-oxide based dielectric films.  It would have been obvious for one having ordinary skill in the art to have performed the drying/curing in the process of Menezes et al. in view of Shimizu et al. by UV energy, in place of heating, prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Tarafdar et al.’s temperature range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974). 
As to claim 21, Tarafdar et al. (US 7,790,633) teaches UV curing at wavelengths of 100nm-1000 nm and at a powder density of less than 5 Watts in which the claimed 500mj/cm2-6000mj/cm2 is equivalent to 0.5-6 watts which is overlapping ranges (col. 11, lines 10-26).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Tarafdar et al.’s wavelengths and power density that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamoto et al. (US 8,969,172) is cited for its teaching of applying two polysilazane layers on top of one another to form a dielectric material.  Additionally, Fujii et al. (US 2009/0183676) is cited for its teaching of using perhydrosilazane polymers.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-6,8-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued the prior art failed to teach the claimed silicon nitride film as the dielectric as well as xylene being utilized as a solvent along with polysilazanes.
	Sanchez et al. (US 2018/0072571) teaches forming silicon nitride films from perhydrosilazane precursors using xylene as the solvent as detailed above.

	Applicant argued the prior art fails to teach UV curing at the claimed wavelengths and power density.
Tarafdar et al. (US 7,790,633) teaches UV curing at wavelengths as low as 100nm and power below 5Watts as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715